Citation Nr: 1223644	
Decision Date: 07/09/12    Archive Date: 07/18/12

DOCKET NO.  04-03 340A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for lumbosacral strain with arthritic changes.

2.  Entitlement to a disability rating in excess of 10 percent for post-operative left elbow exostosis with X-ray evidence of mild reactive changes.

3.  Entitlement to an initial disability rating in excess of 30 percent for the residuals of left (minor) upper extremity ulnar nerve compression as secondary to post-operative left elbow exostosis.

4.  Entitlement to a disability rating in excess of 10 percent for cervical spondylosis, status post discectomy at C4-5, C5-6 and C6-7 with iliac crest bone graft, prior to November 9, 2010, and in excess of 20 percent thereafter.

5.  Entitlement to a disability rating in excess of 20 percent for hypertrophic arthritic changes of the bilateral knees.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel


INTRODUCTION

The Veteran served on active duty from July 1956 to July 1960 and from September 1960 to December 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in March 2003 and December 2005 of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).

Procedural History

Given the complex nature of the Veteran's case, the Board finds that a brief explanation of the procedural history associated with the aforementioned claims is necessary.

Initially, the Board notes that a February 1981 rating decision granted the Veteran's claims of entitlement to service connection for: arthritis of the bilateral knees [assigning a 20 percent disability rating]; lumbosacral strain with arthritic changes [assigning a 10 percent disability rating]; and the residuals of post-operative left elbow exostosis with X-ray evidence of mild reactive changes [assigning a 10 percent disability rating].


A July 1994 rating decision granted entitlement to service connection for cervical spondylosis, status post discectomies at C4-5, C5-6 and C6-7 with iliac crest bone graft [hereinafter referred to as a cervical spine disability], assigning a noncompensable disability rating.

In October 2002, the Veteran filed claims of entitlement to increased disability ratings for a cervical spine disability, lumbosacral strain with arthritic changes, post-operative left elbow exostosis with X-ray evidence of mild reactive changes and hypertrophic arthritic changes of the bilateral knees.  A March 2003 rating decision: (1) increased the Veteran's disability rating for his cervical spine disability from noncompensable to 10 percent disabling, effective from October 21, 2002: (2) granted a 100 percent temporary total disability evaluation for lumbosacral strain with arthritic changes from September 3, 2002, and continued the previously assigned 10 percent disability rating from November 1, 2002; (3) continued the previously assigned 10 percent disability rating for post-operative left elbow exostosis with X-ray evidence of mild reactive changes; and (4) continued the previously assigned 20 percent disability rating for hypertrophic arthritic changes of the bilateral knees.  In May 2003, the Veteran submitted a notice of disagreement (NOD) with the continuation of the previously assigned ratings for his lumbosacral strain with arthritic changes and hypertrophic arthritic changes of the bilateral knees.  The RO issued a statement of the case (SOC) in August 2003, and the Veteran timely perfected his appeal in February 2004.

In January 2005, the Veteran filed new claims of entitlement to increased disability ratings for his cervical spine disability and post-operative left elbow exostosis with X-ray evidence of mild reactive changes.  A December 2005 rating decision granted a 100 percent temporary total disability evaluation for the Veteran's cervical spine disability from May 21, 2004, and continued the previously assigned 10 percent disability rating from July 1, 2004.  The rating decision also granted a 100 percent temporary total disability evaluation for post-operative left elbow exostosis with X-ray evidence of mild reactive changes from August 10, 2004, and continued the previously assigned 10 percent disability rating from October 1, 2004.  The Veteran submitted a NOD with these determinations in January 2006.  

In September 2006, the RO issued a second rating decision which (1) granted a 100 percent temporary total disability evaluation for the Veteran's cervical spine disability from January 26, 2006, and continued the previously assigned 10 percent disability rating from March 1, 2006; (2) granted entitlement to service connection for right upper extremity cervical radiculopathy [assigning a 20 percent disability evaluation, effective January 28, 2005]; (3) granted a separate evaluation for left upper extremity ulnar nerve compression [assigning a 30 percent disability evaluation from January 28, 2005]; and (4) granted entitlement to service connection for right and left upper extremity lumbar radiculopathy [assigning 10 percent disability evaluations for each, effective December 21, 2002.]  A SOC to this effect was also issued in September 2006, and the Veteran timely perfected his appeal in November 2006.

In September 2010, these claims were combined and came before the Board.  At that time, it was determined that additional evidentiary development was required prior to the adjudication of the Veteran's claims.  Thereafter, a subsequent rating decision was issued in December 2011, which increased the Veteran's disability evaluation for his cervical spine disability from 10 percent to 20 percent disabling, effective from November 9, 2010.  Since this increase did not constitute a full grants of the benefits sought, this increased rating issue remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2011).  The Veteran has been accorded the opportunity to present evidence and argument in support of the claims.  On both his February 2004 and November 2006 substantive appeal [VA Forms 9] he declined the option of testifying at a personal hearing.

Additionally, the Board notes that the United States Court of Appeals for Veterans Claims (Court) held in Rice v. Shinseki, 22 Vet. App. 447 (2009) that every claim for a higher evaluation includes a claim for a total rating based on individual unemployability (TDIU) where the Veteran claims that his service-connected disabilities prevent him from working.  The Board notes that the Veteran completely retired from the United States Postal Service in 1994, due to the completion of his career.  See VA Examination Report, November 9, 2010.  Moreover, the Veteran did not specifically indicate that he is currently unemployed or completely unemployable as result of the aforementioned service-connected disabilities.  As such, the Board finds that Rice is not applicable to the current appeal.  There must be cogent evidence of unemployability in the record.  See Rice, 22 Vet. App. 447, citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  Thus, any further discussion of an issue of entitlement to TDIU is not necessary.  See Rice, supra.

The issues of entitlement to increased disability ratings for a cervical spine disability and hypertrophic arthritic changes of the bilateral knees are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Veteran will be notified if any further action on his part is required.


FINDINGS OF FACT

1.  The Veteran's lumbosacral strain is manifested by: slight limitation of motion; painful motion; and occasional flare-ups without additional functional loss due to pain.  The Veteran's lumbosacral strain is not manifested by: moderate limitation of motion; forward flexion of the thoracolumbar spine limited to 60 degrees or less; moderate intervertebral disc syndrome; ankylosis; incapacitating episodes; or doctor-prescribed bed rest.

2.  The Veteran's post-operative left elbow exostosis is manifested by complaints of pain, but there was no objective evidence of limitation of flexion to 90 degrees or less; limitation of extension to 75 degrees or more; flexion limited to 100 degrees and extension to 45 degrees; joint fracture, with marked cubitus varus or cubitus valgus deformity or with ununited fracture of head of radius; nonunion of the radius and ulna; impairment of the ulna or radius; or limitation of pronation beyond the middle of the arc.


3.  The Veteran's left (minor) upper extremity ulnar nerve compression has been objectively shown to be productive of no more than severe incomplete paralysis of the ulnar nerve manifested by: weak extensor digitorum communis function of the fifth digit extensor; early fatigability and weakness of extension of the thumb; difficulty with abduction of the fourth digit; demonstrated weakness of adduction of the second digit; dysesthesias, weakness and fatigue of the fourth and fifth digits; low normal to somewhat diminished reflexes; and decreased sensory testing of the fourth digit.

4.  No objective physical evidence of chronic complete left (minor) ulnar paralysis including hand griffin claw deformity has been found on repeated VA evaluation. 

5.  The evidence does not show that the Veteran's service-connected lumbosacral strain, left elbow exostosis and left upper extremity ulnar nerve compression are so exceptional or unusual that referral for extraschedular consideration by designated authority is required.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for lumbosacral strain have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.40, 4.45, 4.59; 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293 (renumbered 5243), 5295 (2002); and 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5243 (2011).

2.  The criteria for a disability rating in excess of 10 percent for the residuals of post-operative exostosis of the left elbow with X-ray evidence of mild reactive changes have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5015, 5205 - 5213 (2011).


3.  The schedular criteria for an evaluation in excess of 30 percent for left (minor) upper extremity ulnar nerve compression have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.124a, Diagnostic Code 8516 (2011). 

4.  Application of extraschedular provisions is not warranted in this case.  38 C.F.R. § 3.321(b) (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Duties to Notify and Assist

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claims.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

The Court previously held that to satisfy the first Quartuccio element for an increased compensation claim, section 5103(a) compliant notice must meet a four part test laid out in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) overruled the Vazquez-Flores test in part, striking the claimant-tailored and "daily life" notice elements.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The Court issued an opinion incorporating those surviving portions of the first Vazquez-Flores decision, namely that VA must notify the claimant that 1) to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability, 2) a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment, and 3) provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation, and must also notify the claimant that to substantiate such a claim the claimant should provide or ask the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 107 (2010) (Vazquez-Flores III).

For the following reasons, the Board finds that the elements of the Vazquez-Flores test that remain under Vazquez-Flores III have either been met or that any error is not prejudicial. 

The first and third elements were met by the May 2005 and December 2005 notice letters.  They informed the Veteran that he needed to provide information showing his service-connected disabilities had worsened.  He was informed that such evidence could be a statement from his doctor or lay statements describing what individuals had observed about his disabilities.  He was told that he needed to provide VA information as to where he had received medical treatment, or that he could send VA any pertinent treatment records.  Examples of evidence needed to support the claims were provided, including laboratory tests, examinations, and statements from other individuals who could describe from their knowledge and personal observations the manner in which his disability had worsened.  He was also informed of what evidence VA would obtain on his behalf and what he needed to do to help VA process his claims.  The Veteran has also submitted personal statements with respect to his disabilities.  As the Board finds the Veteran had actual knowledge of the requirement to show worsening of the disabilities and the variety of the medical and lay evidence that could support his claims, any failure to provide him with adequate notice as to the first and third Vazquez-Flores elements is not prejudicial.

As to the second element, the Board notes that the Veteran was not provided notice that a disability rating would be determined by application of the ratings schedule and relevant diagnostic codes based on the extent and duration of the signs and symptoms of his disabilities and their impact on his employment.  See Vazquez-Flores, supra.  The Board notes that the Veteran received SOCs in August 2003 and September 2006 as well as supplemental SOCs (SSOCs) in March 2006 and December 2011, that addressing his claims.  Specific notice to the Veteran of the ratings schedule to be applied to the symptomatology of each disability is unnecessary in light of repeated communications from the RO and the Appeals Management Center (AMC) describing the Ratings Schedule and applying the pertinent provisions to his claims.  The Board finds that the Veteran was at least on constructive notice of the existence and function of the Ratings Schedule.  The Board further finds that the error in the third element of Vazquez-Flores notice is not prejudicial.

In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his appellate claims, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify. 

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  VA attempted to obtain the additional service records identified by the Veteran in August 2011.  The Board has also reviewed the Veteran's electronic Virtual VA claims file.  No additional records have been associated with this file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).

The RO provided the Veteran with appropriate VA examinations in January 2003, September 2005, February 2006, and November 2011.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorders since he was last examined.  See 38 C.F.R. § 3.327(a) (2011).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  The aforementioned VA examination reports are thorough and supported by VA outpatient treatment records.  The examinations in this case are adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

Additionally, the Board finds there has been substantial compliance with its September 2010 remand directives.  The Board notes that the Court has recently noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand.)  The record indicates that the AMC scheduled the Veteran for a medical examination and the Veteran attended that examination.  The AMC later issued a rating decision and a SSOC.  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the Veteran the right to compliance with its remand orders).  Therefore, in light of the foregoing, the Board will proceed to review and decide the claims based on the evidence that is of record consistent with 38 C.F.R. § 3.655 (2011).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claims such that the essential fairness of the adjudication is not affected.
II.  Schedular Consideration

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  See 38 U.S.C.A. § 1155 (West 2002).  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3 (2011).  

A veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2011); see also Fenderson v. West, 12 Vet. App. 119 (1999).  The Board notes that if VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Cf. McClain v. Nicholson, 21 Vet. App. 319, 323 (2007) (Board finding that veteran had disability "at some point during the processing of his claim," satisfied service connection requirement for manifestation of current disability); Moore v. Nicholson, 21 Vet. App. 211, 216-17 (2007).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court found no basis for drawing a distinction between initial ratings and increased rating claims for applying staged ratings.  Accordingly, it was held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. 

If there is a question as to which evaluation to apply to a veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2011). 

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2011), pertaining to functional impairment.  If feasible, these determinations are to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2011).

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a 10 percent evaluation is assignable each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011).

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362 (2005).  He is also competent to report symptoms associated with his lumbosacral strain, left elbow pain and left arm neuropathy.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment or daily activities.  His statements have been consistent with the medical evidence of record, and are probative for resolving the matters on appeal.

A.  Lumbosacral Strain

The Veteran is service-connected for lumbosacral strain with arthritic changes, currently evaluated as 10 percent disabling.  He contends that his current lumbar spine disability is more severe than contemplated by his assigned rating.

The Board notes that the Veteran was assigned a 100 percent temporary total disability rating for his lumbosacral strain from September 3, 2002 to November 1, 2002.


The RO evaluated the Veteran's disability as 10 percent disabling initially under 38 C.F.R. § 4.71a, former Diagnostic Code 5295, pertaining to lumbosacral strain.  The Board also notes that the Veteran has been assigned separate disability ratings for lumbar radiculopathy of the lower extremities.  These issues are not before the Board.

Rating Criteria 

Under former Diagnostic Code 5295, a 10 percent evaluation for lumbosacral strain requires characteristic pain on motion.  A 20 percent rating is warranted for lumbosacral strain where there is muscle spasm on extreme forward bending and unilateral loss of lateral spine motion in a standing position.  A 40 percent evaluation requires severe lumbosacral strain manifested by listing of the whole spine to the opposite side, a positive Goldthwait's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of the joint space.  A 40 percent rating is also warranted if only some of these manifestations are present if there is also abnormal mobility on forced motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).

Alternatively, the Veteran's disability may be evaluated under 38 C.F.R. § 4.71a, former Diagnostic Code 5292, pertaining to limitation of motion; or under 38 C.F.R. § 4.71a, former Diagnostic Code 5293, pertaining to intervertebral disc syndrome.

Under former Diagnostic Code 5292, slight limitation of motion of the lumbar segment of the spine warrants a 10 percent evaluation.  Moderate limitation of motion of the lumbar segment of the spine warrants a 20 percent evaluation.  A 40 percent evaluation requires severe limitation of motion.  See 38 C.F.R. § 4.71a, Code 5292 (2002).

Under former Diagnostic Code 5293 (renumbered 5243), a 10 percent rating requires mild intervertebral disc syndrome.  A 20 percent evaluation is warranted for moderate intervertebral disc syndrome with recurring attacks.  A 40 percent evaluation requires severe intervertebral disc syndrome with recurring attacks with intermittent relief.  A 60 percent evaluation requires pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy (i.e., with characteristic pain and demonstrable muscle spasm and an absent ankle jerk or other neurological findings appropriate to the site of the diseased disc) and little intermittent relief.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

VA revised the criteria for evaluation of diseases and injuries of the spine, effective on September 26, 2003 (see 68 Fed. Reg. 51454 -51456 (August 27, 2003)).  VA has a duty to adjudicate the claim under the former criteria during the entire appeal period, and to consider the revised criteria for the period beginning on the effective date of the new provisions.  See DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); see also VAOPGCPREC 3-2000 (2000) and 7-2003 (2003). 

Currently, spinal disabilities are primarily evaluated under a general rating formula.  Under the formula, a 10 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in an abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is assigned for forward flexion of the thoracolumbar spine limited to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Higher evaluations are assigned for unfavorable ankylosis of the entire spine, or the entire thoracolumbar spine, which are not relevant to the Veteran's claim.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2011). 

Alternatively, under both the former (revisions to Diagnostic Code 5293 (renumbered 5243) (2002)) and revised criteria, intervertebral disc syndrome is evaluated (preoperatively or postoperatively) either on the basis of incapacitating episodes over the past 12 months, or under the general rating formula (which provides the criteria for rating orthopedic disability, and authorizes separate evaluations of its chronic orthopedic and neurologic manifestations), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.

A 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week, but less than two weeks, during the past 12 months.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks, but less than four weeks, during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks, but less than six weeks, during the past 12 months.  A maximum, 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243. 

The notes following Diagnostic Code 5243 define an incapacitating episode as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

"Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.

The notes following Diagnostic Code 5243 further provide that, when evaluating on the basis of chronic manifestations, VA should evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes; and evaluate neurologic disabilities separately using evaluation criteria for the most appropriate neurological diagnostic code or codes.

Where intervertebral disc syndrome is present in more than one spinal segment, and provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopedic and neurological manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment.

In general, the revised rating criteria take into account pain and other symptoms.  In the case of spine disabilities, pain is often the primary factor limiting motion and is almost always present when there is muscle spasm.  Therefore, an evaluation based on pain alone would not be appropriate, unless there is specific nerve root pain, for example, that could be evaluated under the neurological sections of the rating schedule.  Schedule for Rating Disabilities; The Spine, 68 Fed. Reg. 51,454 (Aug. 27, 2003) (See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243). 

In evaluating the Veteran's disability, the Board will consider not only the criteria of the currently assigned diagnostic code, but also the criteria of other potentially applicable diagnostic codes.  At the outset, however, the Board notes that, in the absence of any evidence of a fractured vertebra (or residuals thereof), or ankylosis of the lumbar spine, consideration of former Diagnostic Codes 5285 or 5289 (renumbered 5235 to 5243) for diseases and injuries of the spine is unnecessary. 

Factual Background

In August 2002, a computed tomography (CT) scan of the Veteran's lumbar spine revealed broad-based disc bulging in combination with facet arthropathy and ligamentum flavum hypertrophy results in a minimal to mild canal stenosis at the L2-3 level and a mild canal stenosis at the L3-4 level.  There was also evidence of moderate spondylosis of the lumbosacral junction.  There was however, no significant canal stenosis.  See Private Treatment Record, B.H., August 26, 2002.

In September 2002, the Veteran underwent posterior lumbar interbody fusion for his complaints of lumbar radiculopathy.  See Private Treatment Record, B.H., September 3, 2002.  The following day, lumbar spine X-rays revealed the Veteran to be status post posterior disc fusion at L3-4 with posterior fusion plates and pedicle screws.  Alignment was anatomic and disc prosthesis was present at the L3-4 level.  Moderate degenerative spurring was seen along the anterior end-plate.  There was normal alignment.  See Private Treatment Record, B.H., September 4, 2002.

The report of a January 2003 VA spine examination reflects that the Veteran started having low back pain in approximately 1959.  He complained of radicular symptoms into his legs.  He had magnetic resonance imaging (MRI) of the lumbar spine in 2002, which showed a herniated disc at L3-4 and some degenerative changes at the disc at L5-S1.  He underwent a lumbar spine effusion of L3-4 in September 2002.  He still had pain and stiffness every day.  He did not take any medication for this condition, nor did he use a brace or assistive device.  He complained of being limited in lifting and bending due to his lumbar spine.  See VA Spine Examination Report, January 23, 2003.

Upon physical examination, he walked without any significant antalgic gait.  There was no obvious curvature abnormality.  The Veteran demonstrated slightly painful range of motion of the lumbar spine with forward flexion to 85 degrees, extension to 15 degrees, lateral flexion to 40 degrees bilaterally, and lateral rotation to 45 degrees bilaterally.  There was no evidence of focal neurological deficits of either lower extremity.  The Veteran was diagnosed with chronic low back pain and lumbar radiculopathy with underlying degenerative disc disease, status post fusion procedure of L3-4.  The VA examiner also noted that the Veteran's lumbar spine condition could go through periods of painful flare-ups, which could alter his strength, coordination and range of motion.  It was not possible to state how often such flare-ups occurred or what might be the true objective measurement deviation during such flare-ups.  Id.

The report of a February 2006 VA spine examination reflects that the Veteran stated he had a constant level of discomfort in the right low lumbar area.  He had only one flare-up that was incapacitating, where he was unable to get out of bed, since his 2002 surgery.  He stated that he occasionally felt a cracking in the low back that was painless.  The Veteran could not identify any specific cause to his flare-ups.  He had no constitutional symptoms of weight loss, fever, malaise, dizziness, visual disturbance, numbness, weakness, bladder, bowel, or sexual dysfunction.  He required no orthotics, braces or ambulatory devices.  The Veteran noted that his lumbar spine disability limited him in that it was difficult to get his feet up and get his socks, shoes, and pants on because his back was very tight and it was difficult to reach.  See VA Spine Examination Report, February 8, 2006.

Upon range of motion testing, forward flexion was to 78 degrees and limited by discomfort and difficulty.  Extension was to 30 degrees.  Left and right lateral flexion was to 20 degrees and the Veteran stated he felt that "something might snap" if he went further.  Left and right lateral rotation was to 45 degrees.  No further discomfort or difficulty was noted with range of motion testing.  It was also noted that distal limitation was due to repetitive use.  Flare-ups could not be determined without resorting to mere speculation.  Id.

July 2007 lumbar spine MRI testing revealed no complication at the previously fused L3-4 level.  Disc protrusion with spinal stenosis was noted at L2-3.  Inferior disc extrusion at L4-5 with foraminal and canal narrowing was described with broad-based disc bulge at L5-S1 with mild canal and moderate bilateral foraminal narrowing was also noted.  See Private Treatment Record, M.A.G., M.D., July 31, 2007.

The report of a November 2010 VA spine examination reflects that the Veteran reported no prescribed bedrest for his lumbar spine in the prior 12 months.  He also reported no effect of his lumbar spine disability on his activities of daily living.  The VA examiner commented that there was no chronicity of medical care for the Veteran's lumbar spine since his 2006 VA examination.  At the time of the examination, the Veteran reported pain of 6/10 on a daily basis, but did not report stiffness, weakness, lack of endurance or fatigability.  There was also no evidence of bladder or bowel dysfunction.  The Veteran stated that he had not been as active as usual in the prior six months.  Prior to May 2010, the Veteran reported working out on a regular basis and walking three miles per day.  At the time of the examination, he stated that he could "probably walk a half to one mile."  He also complained of flare-ups when he was working hard on his farm.  He used the example of cutting down trees, and how his back pain increased during this activity.  At other times, his low back would hurt for no reason at all.  He did not report any incapacitating episodes.  See VA Spine Examination Report, November 9, 2010.
Upon physical examination, the Veteran had forward flexion to 74 degrees and extension to 19 degrees.  Bilateral lateral flexion was to 20 degrees.  Right lateral rotation was to 18 degrees and left lateral rotation was to 22 degrees.  The Veteran stated that his range of motion was limited by pain, which increased with increased motion.  X-rays taken at the time of the examination revealed lumbar fusion at L3-4, narrowing of the disc space between L2-3 and L5-S1, as well as anterior hypertrophic spondylosis between L2 and L3.  The VA examiner diagnosed the Veteran with lumbar spine degenerative disc disease and degenerative joint disease, status post interbody fusion of L3-4 with mild functional limitation.  There was no objective evidence of pain, incoordination, weakened movement, or excess fatigability.  Id.

Analysis

As the Veteran filed his claim of entitlement to an increased disability rating for his lumbar spine disability in October 2002, the Board will review all of the evidence associated with this claim from one year prior to the date of the claim (October 21, 2001) to the present.

Since October 2001, there has been no evidence of muscle spasm on extreme forward bending and unilateral loss of lateral spine motion, or of severe lumbosacral strain or abnormal mobility on forced motion, to warrant a disability rating in excess of 10 percent under former Diagnostic Code 5295.  Nor does the evidence suggest moderate intervertebral disc syndrome with recurring attacks with intermittent relief, to warrant a disability rating in excess of 10 percent under former Diagnostic Code 5293 (renumbered 5243).  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

The Board finds that the objective evidence, since October 21, 2001, does not more nearly approximate the criteria for a 20 percent disability rating under 38 C.F.R. § 4.71a, former Diagnostic Code 5292, on the basis of limitation of motion and additional functional loss due to pain or flare-ups with painful motion.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 204-7.  In this case, the Veteran has exhibited slight limitation of motion and has reported occasional flare-ups, but there is no reduced motion with repetitive use demonstrated on examination.  In fact, each examiner has found nearly normal ranges of flexion and extension.  The Veteran reportedly could walk without limitation and with a normal gait; and the objective evidence does not reflect a degree of functional impairment warranting a higher disability rating at any time.  The report of the most recent VA examination in November 2010 shows no more than mild degenerative disc disease.

Moreover, the Veteran's lumbosacral strain does not meet the criteria for a disability rating in excess of 10 percent under the General Rating Formula.  In this case, the evidence shows that the Veteran could flex his thoracolumbar spine beyond 60 degrees.  Painful motion and tenderness are noted, but there was no evidence of muscle spasm.  Further, there is no ankylosis of the lumbar spine.  The combined range of motion of the thoracolumbar spine is greater than 120 degrees.  There are no findings of scoliosis, reversed lordosis, or abnormal kyphosis.  His disability, thus, does not meet the criteria for an initial disability rating in excess of 10 percent under the General Rating Formula.  See 38 C.F.R. §§ 4.7, 4.21.

There is no record of doctor-prescribed bed rest.  The evidence, therefore, does not show incapacitating episodes as defined by VA regulation at any time.  Hence, there is no basis for a disability evaluation in excess of 10 percent for the Veteran's lumbosacral strain.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).

Thus, the weight of the evidence is against the grant of an initial disability rating in excess of 10 percent, based on orthopedic findings.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.21 (2011).

Additionally, the Board is aware of the Veteran's complaints that his lumbosacral strain affects his lower extremities.  As noted above, the Veteran is already in receipt of separate 10 percent disability ratings for his right and left lower extremities.

In short, a clear preponderance of the evidence is against an initial disability rating in excess of 10 percent at any time.  Again, the greater weight of evidence fails to show that his disability meets the criteria for a higher evaluation.
For the sake of economy, the Board will discuss the issue of entitlement to an increased disability rating for the lumbar spine on an extraschedular basis in a collective discussion below.

B.  Left Upper Extremity

As noted above, the Veteran filed his present claim for entitlement to a disability rating in excess of 10 percent for the residuals of post-operative left elbow exostosis in January 2005.  The December 2005 rating decision assigned a 100 percent temporary total disability evaluation based on surgical treatment necessitating convalescence from May 21, 2004, to July 1, 2004, and continued the Veteran's previously assigned 10 percent disability rating thereafter.  The Veteran contends that this disability rating does not adequately reflect the current severity of his disability.  A separate September 2006 rating decision granted a separate 30 percent evaluation for left upper extremity ulnar nerve compression, effective January 28, 2005, the date of the Veteran's claim.  The Veteran claims that this disability also does not adequately reflect the current severity of his disability.

Factual Background

In July 2004, the Veteran sought private treatment from R.B.C., M.D., for evaluation of probable distal interosseous nerve dysfunction.  The Veteran recalled that in early 2004, he developed an inability to extend the fingers of his left hand, particularly his left right finger.  He recalled that prior to his cervical decompression surgery, he had pain in the left interscapular region and numbness involving his entire left arm.  He noted that this was relieved immediately after the surgery, which remained so.  However, the loss of extension of his fingers had not changed much over the past several months.  See Private Treatment Record, R.B.C., M.D., July 15, 2004.

Upon physical examination of the Veteran's left upper extremity, he presented a classic picture of posterior interosseous nerve syndrome in that he had very weak extensor digitorum communis function with his ring finger extensor being the most involved.  The other three fingers could extend but could very easily be overcome.  When he extended his left wrist, it was radially deviated.  Dr. R.B.C. could not elicit function of the extensor carpi ulnaris.  The impression was posterior interosseous nerve syndrome.  Id.  In August 2004, the Veteran underwent neurolysis of the posterior interosseous nerve of the left upper extremity.  See Private Treatment Record, R.B.C., M.D., Operative Report, August 10, 2004.

Post-operative review in September 2004 and November 2004 indicated that the Veteran had not recovered extensor function, and the Veteran indicated that his condition felt a little worse than prior to surgery.  He described pre-operative burning discomfort in his mid forearm dorsally and periodically also suffered from cramps in his thumb.  Upon physical examination, there was no real change in the Veteran's neurological findings.  See Private Treatment Records, R.B.C, M.D., September 30, 2004 and November 1, 2004.

In May 2005, the Veteran sought treatment at a VA Medical Center.  The Veteran was noted to have some difficulty with extension of the left little finger with early fatigability and weakness of extension of the thumb.  He appeared to have difficulty with abduction of the left little finger, demonstrated weakness of adduction of the index finger, but had no weakness of ulnar deviation to the left wrist.  The impression was possible ulnar nerve compression.  See VA Treatment Record, May 17, 2005.  The June 2005 nerve conduction study was found to be abnormal with diagnoses of left ulnar greater than median distal motor and sensory neuropathy as well as normal left radial nerve distal sensory latency.  See VA Treatment Record, June 29, 2005.  Following repeat nerve conduction studies, the Veteran was ultimately diagnosed with ulnar nerve compression in the left elbow.  See VA Treatment Record, August 18, 2005.

The report of a September 2005 VA joints examination noted that the Veteran had an exostosis of the left elbow in the 1970's.  Since that time, the Veteran reported his left elbow feeling tight on the volar aspect.  He also stated that in July 2005 or August 2005, he had an electromyograph that was normal.  He complained of current pain with any reaching or moving along the volar aspect of the left elbow.  Pain was described as an ache or stab that was rated as three or four on a scale of one to 10, 10 being the worst, most of the time.  Otherwise, the Veteran stated he had a constant soreness of the left elbow.  He also complained of soreness on the dorsal aspect of the left wrist all the time that was tender to touch at his previous August 2004 surgical site.  He did not complain of any left elbow swelling, redness or heat.  There was no evidence of stiffness, weakness, fatigue or lack of endurance.  There was no popping, cracking, locking, subluxing or dislocation.  There was some evidence of paresthesias and paresis.  See VA Joints Examination Report, September 23, 2005.

Range of motion findings for the left elbow revealed flexion to 145 degrees and extension was full, to zero degrees, bilaterally.  Forearm supination was to 85 degrees and pronation was to 80 degrees, bilaterally.  There was no discomfort or difficulty with range of motion, nor was there additional limitation of motion with repetition.  There was no evidence of effusion, erythema, palpable deformities or tenderness.  There was a 15 centimeter scar on the dorsum longitudinally over the elbow that was very well approximated, very narrow and slightly hypo-pigmented.  Examination of the left wrist revealed dorsiflexion to 65 degrees, palmar flexion to 55 degrees, radial deviation to 20 degrees, and ulnar deviation to 25 degrees.  There was no discomfort, only limitation of motion.  There was good strength with dorsiflexion, palmar flexion, radial and ulnar deviation.  There was no additional limitation of motion with repetition, no palpable tenderness, effusions, erythema, atrophy or hypertrophy.  Examination of the left hand revealed weakness to abduction of the third, fourth, and fifth fingers and extension passively and resistively.  The left hand was noted to be clearly weaker in the third, fourth, and fifth fingers than the right.  This was noted as a C8-T1 distribution.  The Veteran was diagnosed with left elbow arthritis, status post exostosis with residual discomfort.  Id.

The report of a November 2010 VA joints examination noted that the Veteran's VA and private treatment records between the September 2005 VA examination and the current examination were negative for any complaints of or treatment for the left elbow and associated residuals.  At the time of the examination, the Veteran reported pain, describing it as a burning sensation.  He also reported that he could feel something in the left elbow between the bones that sometimes "grabs" his skin.  There were no reports of stiffness, swelling, weakness or instability.  The Veteran stated that he experienced flare-ups of increased pain, but was unable to identify anything that precipitated this pain.  See VA Joints Examination Report, November 9, 2010.

The Veteran also reported dysesthesias, weakness and fatigue of the left hand fourth and fifth digits.  He did not report paresthesias or function loss and reported no pain.  The Veteran stated that periodically it was difficult for him to manipulate those particular fingers.  He also noted having difficulty putting on gloves because the fourth and fifth fingers do not manipulate the way his other fingers do.  It was also noted that any time the Veteran wanted to use or move the left hand, it seemed to be weaker and more fatigued with more use.  Id.

Reflex testing of the left hand was noted as 1+, indicative of low normal and somewhat diminished reflexes.  Motor testing revealed no atrophy.  The Veteran reported that he felt that the left forearm and wrist area were smaller than the right.  Both the left and right wrists were measured as 16 centimeters in diameter and the forearm mid shaft was measured bilaterally as 24 centimeters.  There was no loss of tone.  Strength testing was 5/5 and the fourth and fifth digits were intact.  Opposition was with great difficulty, with delayed response and weakness to abduction.  Sensory testing was intact for pinprick and light touch with the exception of the left hand, which was decreased to pinprick of the fourth digit.  Id.

Left elbow range of motion findings after three repetitions demonstrated flexion to 140 degrees, extension to zero degrees (full), forearm supination to 83 degrees, and forearm pronation to 80 degrees.  Range of motion was baseline and intact for the Veteran based on the range of motion of his right elbow.  April 2010 X-ray findings of the left elbow revealed no acute bone or joint deformity.  There were signs of chronic bilateral humeral epicondylitis and there was an eight millimeter olecranon spur with calcification in the triceps tendon over a distance of almost four centimeters.  There were no other bone or joint abnormalities.  The VA examiner opined that examination of the left elbow did not elicit any pain.  There was no evidence of weakened movement, fatigability or incoordination.  The VA examiner diagnosed with Veteran with left elbow degenerative joint disease, status post exostosis, with no functional limitations and left ulnar partial sensory and motor neuropathy with minimal functional limitation.  Id.

Left Elbow Exostosis

The RO evaluated the Veteran's residuals of post-operative left elbow exostosis as 10 percent disabling initially under 38 C.F.R. § 4.124a, Diagnostic Code 8517 [paralysis of the musculocutaneous nerve] and 38 C.F.R. § 4.71a, Diagnostic Code 5015 [new growths of benign bones].  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after a hyphen.  Regulations provide that when a disability not specifically provided for in the rating schedule is encountered, it will be rated under a closely related disease or injury in which not only the function is affected, but the anatomical localization and symptomatology are closely analogous.  See 38 C.F.R. § 4.20.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability there from, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  See 38 C.F.R. § 4.21 (2011). 

Under Diagnostic Code 8517, moderate incomplete paralysis of the musculocutaneous nerve warrants a 10 percent evaluation for both the major and minor extremities.  Severe incomplete paralysis of the musculocutaneous nerve warrants a 20 percent evaluation for both the major and minor extremities.  See 38 C.F.R. § 4.124a, Diagnostic Code 8517 (2011). 

The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  Id.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  Id.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5015, benign new growths of the bone are rated on limitation of motion like arthritis.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

Disabilities of the elbow and forearm are rated under Diagnostic Codes 5205 through 5213, and differ based on the major and minor joint.  Here, the evidence indicates that the Veteran is right-handed, and the disability is to the minor joint.

Under Diagnostic Code 5205, ankylosis of the elbow in the minor arm warrants a 30 percent evaluation if it is favorable, at an angle between 90 and 70 degrees; warrants a 40 percent evaluation if it is intermediate, at an angle more than 90 degrees or between 70 and 50 degrees; and warrants a 50 percent evaluation if it is unfavorable, at an angle of less than 50 degrees or with complete loss of supination or pronation.  See 38 C.F.R. § 4.71a (2011).

Under Diagnostic Code 5206, limitation of forearm flexion of the minor arm warrants a 10 percent evaluation when limited to 100 degrees; warrants a 20 percent evaluation when limited to 90 degrees; warrants a 20 percent evaluation when limited to 70 degrees; warrants a 30 percent evaluation when limited to 55 degrees; and warrants a 40 percent evaluation when limited to 45 degrees.  Id. 

Under Diagnostic Code 5207, limitation of forearm extension of the minor arm warrants a 10 percent evaluation when limited to either 45 or 60 degrees; warrants a 20 percent evaluation when limited to 75 degrees; warrants a 20 percent evaluation when limited to 90 degrees; warrants a 30 percent evaluation when limited to 100 degrees; and warrants a 40 percent evaluation when limited to 110 degrees.  Id. 

Under Diagnostic Code 5208, limitation of forearm flexion to 100 degrees with extension to 45 degrees in the minor arm warrants a 20 percent evaluation.  Id. 

Under Diagnostic Code 5209, joint fracture, with marked cubitus varus or cubitus valgus deformity or with ununited fracture of head of radius, of the minor arm warrants a 20 percent rating and other impairment of flail joint warrants a 50 percent rating.  Id. 

Under Diagnostic Code 5210, nonunion of the radius and ulna with flail false joint of the minor arm warrants a 40 percent rating.  Id. 

Under Diagnostic Code 5211, impairment of the ulna of the minor arm with malunion and bad alignment warrants a 10 percent rating; with nonunion in lower half warrants a 20 percent rating; with nonunion in upper half with false movement without loss of bone substance or deformity warrants a 20 percent rating; and nonunion in upper half with false movement with loss of bone substance (1 inch (2.5 cms.) or more) and marked deformity warrants a 30 percent rating.  Id. 

Under Diagnostic Code 5212, impairment of the radius of the minor arm with malunion and bad alignment warrants a 10 percent rating; with nonunion in upper half warrants a 20 percent rating; with nonunion in lower half with false movement without loss of bone substance or deformity warrants a 20 percent rating; and nonunion in lower half with false movement with loss of bone substance (1 inch (2.5 cms.) or more) and marked deformity warrants a 30 percent rating.  Id. 

Under Diagnostic Code 5213, limitation of supination of the minor arm to 30 degrees or less warrants a 10 percent rating; limitation of pronation of the minor arm with motion lost beyond last quarter of arc, the hand does not approach full pronation, warrants a 20 percent rating and with motion lost beyond middle of arc warrants a 30 percent rating; and with the hand fixed near the middle of the arc or moderate pronation of the minor arm warrants a 20 percent rating, with the hand fixed in full pronation in the minor arm warrants a 20 percent rating, and with the hand fixed in supination or hyperpronation in the minor arm warrants a 30 percent rating. 

Under 38 C.F.R. § 4.71a, Plate I (2011), normal flexion of the elbow is 0 to 145 degrees, normal forearm pronation is 0 to 80 degrees, and normal forearm supination is 0 to 80 degrees.

Analysis

Upon review of the evidence of record and the applicable criteria, the Board finds that entitlement to a disability rating in excess of 10 percent for exostosis of the left elbow is not warranted.  In consideration of Diagnostic Codes 5206 and 5207, the findings shown on the examinations of record equate to no more than a 10 percent rating for a minor extremity, as the evidence does not demonstrate that flexion of the left (minor) forearm is limited to 90 degrees, or that extension of the right (minor) forearm is limited to 75 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5206, 5207.  In the September 2005 VA joints examination, flexion of the left elbow was to 145 degrees.  In addition, in the November 2010 VA joints examination, flexion of the left elbow was to 140 degrees.  Moreover, in both the September 2005 and November 2010 VA examinations, the Veteran had full extension of the left elbow.  Thus, a rating in excess of 10 percent is not warranted for the Veteran's left elbow disability under Diagnostic Codes 5206 and 5207.

Next, the Board will consider whether a higher rating may be assigned on account of functional loss due to pain and other factors.  Even though the Veteran has pain, consideration of 38 C.F.R. §§ 4.40, 4.45 does not lead the Board to conclude that the functional loss equates to more than the level of disability contemplated by the 10 percent rating assigned throughout the appeal.  In September 2005, the VA examiner noted that the Veteran demonstrated no discomfort or difficulty with range of motion, nor was there additional limitation of motion with repetition.  In November 2010, the VA examiner stated that examination of the Veteran's left elbow elicited no pain.  Further, there was no evidence of weakened movement, fatigability or incoordination.  In fact, it was determined that the Veteran did not suffer from any functional limitation with respect to his left elbow.  Accordingly, 38 C.F.R. §§ 4.40, 4.45 and DeLuca provide no basis for assignment of a disability rating greater than 10 percent for the left elbow disability at any point in the appeal period.

The Board also notes that a higher rating is unwarranted under any other applicable diagnostic codes.  Ankylosis of the left elbow is not shown, and thus a higher rating is not warranted under Diagnostic Code 5205.  Diagnostic Code 5208 is not for application because there is not a combination of flexion limited to 100 degrees and extension limited to 45 degrees.  Diagnostic Code 5209 is inapt because there is no impairment of the flail joint.  Diagnostic Codes 5210 through 5212 are not applicable because there is no nonunion or malunion of the radius or ulna.  Finally, Diagnostic Code 5213 is inapt because there is no limitation of supination or pronation warranting a compensable rating.  See 38 C.F.R. § Diagnostic Code 5213 (supination must be limited to 30 degrees or less for award of a compensable rating and pronation must be limited beyond the last quarter of arc to be compensable). 

Therefore, in light of the above, the Board finds that the Veteran is not entitled to a disability rating in excess of 10 percent for the residuals of exostosis of the left elbow at any point in the appeal period.  The 10 percent rating is the highest rating warranted for the appeal period.  See Hart, supra.

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, since there is a preponderance of evidence against the claim, the benefit of the doubt doctrine does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001); Gilbert, 1 Vet. App. 49 (1990).

For the sake of economy, the Board will discuss the issue of entitlement to an increased disability rating for the residuals of post-operative left elbow exostosis on an extraschedular basis in a collective discussion below.

Left Ulnar Nerve Compression

The RO evaluated the Veteran's left upper extremity ulnar nerve compression as 30 percent disabling under 38 C.F.R. § 4.124a, Diagnostic Code 8516 [ulnar nerve paralysis].

Complete paralysis of the ulnar nerve is characterized by symptoms such as a "griffin claw" deformity due to flexor contraction of the ring and little fingers, very marked atrophy in the dorsal interspace and thenar and hypothenar eminences, loss of extension of the ring and little fingers, inability to spread the fingers (or reverse), inability to adduct the thumb, and weakened flexion of the wrist, and is evaluated as 60 percent disabling for the major hand, and 50 percent disabling for the minor hand.  Severe incomplete paralysis is evaluated as 40 percent disabling for the major hand and 30 percent disabling for the minor hand.  Moderate incomplete paralysis is evaluated as 30 percent disabling for the major hand and 20 percent disabling for the minor hand.  See 38 C.F.R. § 4.124a, Code 8516.

Analysis

Carefully considering the pertinent evidence in light of the above, the Board finds that the record does not support assignment of a higher rating at any point during the course of the appeal. 

The evidence indicates that the Veteran's symptomatology is most appropriately described as moderate.  As noted above, the September 2005 VA examination noted the Veteran's left hand was manifested by weakness to abduction of the third, fourth and fifth digits and extension passively and resistively.  The left hand was also noted to be clearly weaker than the right.  See VA Joints Examination Report, September 23, 2005.  During his November 2010 VA examination, the Veteran reported dysthesias, weakness and fatigue of the left fourth and fifth digits; however, he did not report paresthesias or functional loss, nor did he report pain.  He stated that it was periodically difficult for him to manipulate his fourth and fifth digits.  His reflexes were somewhat diminished but on the low end of normal and sensory testing was mostly intact.  The November 2010 VA examiner concluded that the Veteran's left ulnar partial sensory and motor neuropathy was manifested by minimal functional limitation.  See VA Joints Examination Report, November 9, 2010.

Overall, the Veteran's ulnar nerve compression has been objectively shown to be productive of no more than moderate incomplete paralysis of the ulnar nerve manifested by: weak extensor digitorum communis function of the fifth digit extensor; early fatigability and weakness of extension of the thumb; difficulty with abduction of the fourth digit; demonstrated weakness of adduction of the second digit; dysesthesias, weakness and fatigue of the fourth and fifth digits; low normal to somewhat diminished reflexes; and decreased sensory testing of the fourth digit.

As such, the Board finds that the average impairment is best described as moderate, despite the fact that the November 2010 VA examiner noted that the Veteran suffered only from minimal functional limitation.  Moreover, a finding of severe incomplete paralysis is not supported by the objective evidence that the Veteran retains normal or near normal muscle strength and range of motion in his hand.  

Therefore, in light of the above, the Board finds that the Veteran is not entitled to a disability rating in excess of 30 percent at any point in the appeal period.  The 30 percent rating is the highest rating warranted for the appeal period.  In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, since there is a preponderance of evidence against the claim, the benefit of the doubt doctrine does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001); Gilbert, 1 Vet. App. 49 (1990).

For the sake of economy, the Board will discuss the issue of entitlement to an increased disability rating for left upper extremity ulnar nerve compression on an extraschedular basis in a collective discussion below.




III.  Extraschedular Consideration

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors, which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011), Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111, 115 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

Neither the Veteran nor his representative expressly raised the matter of entitlement to an extraschedular rating.  The Veteran's contentions have been limited to those discussed above, i.e., that his disabilities are more severe than reflected by the currently assigned ratings.  See Brannon v. West, 12 Vet. App. 32 (1998) [while the Board must interpret a claimant's submissions broadly, the Board is not required to conjure up issues that were not raised by the claimant].  Moreover, the Veteran and his representative have not identified any factors which may be considered to be exceptional or unusual with respect to the service-connected lumbar spine and left upper extremity disabilities and the Board has been similarly unsuccessful.

The record does not show that the Veteran has required frequent hospitalizations for his service-connected lumbar spine and left upper extremity disabilities.  There is no unusual clinical picture presented, nor is there any other factor which takes the disabilities outside the usual rating criteria.

In short, the evidence does not support the proposition that the Veteran's lumbar spine and left upper extremity disabilities present such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2011).


ORDER

Entitlement to a disability rating in excess of 10 percent for lumbosacral strain with arthritic changes is denied.

Entitlement to a disability rating in excess of 10 percent for post-operative left elbow exostosis with X-ray evidence of mild reactive changes is denied.

Entitlement to an initial disability rating in excess of 30 percent for the residuals of left (minor) upper extremity ulnar nerve compression as secondary to post-operative left elbow exostosis is denied.


REMAND

The Board is cognizant of the fact that the Veteran's case has been in adjudicative status since 2004, and that it has been remanded in the past.  Consequently, the Board wishes to assure the Veteran that it would not be remanding this case again unless it was essential for a full and fair adjudication of his claims of entitlement to increased disability ratings for a cervical spine disability and hypertrophic arthritic changes of the bilateral knees.

Cervical Spine Disability

Review of the record reveals that the Veteran was last afforded a VA cervical spine examination in November 2010.  The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).  In January 2012, the Veteran submitted a written statement to VA indicating that his neck pain had increased substantially over the past year and a half.  As such, the Board has determined that the Veteran should be afforded a new VA spine examination.

Bilateral Knee Disabilities

As noted above, the Veteran was initially granted entitlement to service connection for hypertrophic arthritic changes of the bilateral knees, evaluated as 20 percent disabling, in February 1981.  This combined rating for both knees has been continued since that time.  The Board finds that assigning one disability rating for two separate and distinct joints is inappropriate and the claim must be bifurcated into separate increased rating claims, one for each knee.  Bifurcation of a claim generally is within the Secretary's discretion.  See Roebuck v. Nicholson, 20 Vet. App. 307, 315 (2006) (acknowledging that the Board can bifurcate a claim and address different theories or arguments in separate decisions); Holland v. Brown, 6 Vet. App. 443, 447 (1994) (holding that "it was not inappropriate" for the Board to refer a claim for a total disability evaluation based on individual unemployability due to service-connected disabilities to the RO for further adjudication and still decide an increased-ratings claim).

As such, the RO should review the evidence of record and assign separate disability ratings for each of the Veteran's knees.  Thereafter, the RO should readjudicate the Veteran's claims of entitlement to increased disability ratings.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a new VA examination to determine the current severity of his service-connected cervical spine disability.  The claims file should be made available to the VA examiner, and the VA examiner should note that it has been reviewed.  Any tests or studies deemed necessary should be conducted.  After reviewing the claims file, the VA examiner should obtain a history of complaints from the Veteran, and conduct a thorough examination of the Veteran.  The VA examiner should also provide as follows: 

(a)  List the range of motion of the Veteran's cervical spine in all pertinent directions; 

(b)  List the range of motion of the Veteran's arms, and also please address any other limitation of motion relating to the Veteran's trapezius strain; 

(c)  Discuss how the Veteran's cervical spine disability impacts his daily activities of living and employment.

(d)  Address whether the Veteran's cervical spine exhibits weakened movement, excess fatigability, incoordination, or pain on use (to the extent possible, please note the degree of additional range of motion loss due to these symptoms). 

(e)  Address whether pain significantly limits the Veteran's functional ability during flare-ups or when the cervical spine is used repeatedly over a period of time (to the extent possible, please note in terms of the degree of additional range of motion loss due to pain on use or during flare-ups).

2.  Separate the Veteran's currently service-connected bilateral knee disability and assign each knee a separate disability rating.  

3.  Thereafter, the Veteran's claims of entitlement to increased disability ratings for his cervical spine disability and his bilateral knee disabilities should be readjudicated.  If the claims remain denied, the Veteran should be provided with a supplemental statement of the case.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


